EXHIBIT OO
THIRD AMENDMENT
TO
FEDERAL SIGNAL CORPORATION
SAVINGS RESTORATION PLAN
     WHEREAS, Federal Signal Corporation (the “Company”) maintains the Federal
Signal Corporation Savings Restoration Plan (the “Plan”); and
     WHEREAS, amendment of the Plan now is considered desirable in order to
reflect the change to the matching contribution under the Plan to zero percent
(0%) effective for pay periods ending after December 31, 2008;
     NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Benefits Planning Committee under Section 12 of the Plan, the Plan is hereby
amended in the following particulars, all effective as of December 31, 2008:
     1. By substituting the phrase “equal to a percentage (as determined by the
Committee from time to time, which may be zero percent) of the amount of the
Participant’s Compensation” for the phrase “equal to 50% of 6% of the amount of
the Participant’s Compensation” where the latter phrase appears in the second
sentence of subsection 4.2 of the Plan.
     2. By adding the following sentence at the end of the first paragraph of
subsection 4.2 of the Plan:
“Effective for pay periods ending after December 31, 2008, the Matching
Contribution shall be equal to zero percent (0%) of the amount of the
Participant’s Compensation.”

 



--------------------------------------------------------------------------------



 



* * *
          IN WITNESS WHEREOF, this Amendment has been executed by the Benefits
Planning Committee on behalf of the Company, this                      day of
December, 2008.

     
 
  FEDERAL SIGNAL CORPORATION
BENEFITS PLANNING COMMITTEE
 
   
 
   
 
  President and Chief Executive Officer,
 
  William H. Osborne
 
   
 
   
 
  Sr. Vice President and Chief Financial Officer,
 
  William G. Barker, III
 
   
 
   
 
  Sr. VP, HR, General Counsel and Secretary,
 
  Jennifer L. Sherman
 
   
 
   
 
  Vice President, Human Resources, SSG,
 
  Guy T. Wernet
 
   
 
   
 
  Vice President, Human Resources, ESG,
 
  Julie A. Cook

- 2 -